ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-249, concluding on the record certified to the Board pursuant to Rule l:20-4(f)(default by respondent) that EMMANUEL N. ABONGWA of MAPLEWOOD, who was admitted to the bar of this State in 1993 and who has been temporarily suspended from the practice of law since November 4, 2016, should be censured for violating RPC 1.15(a)(failure to safeguard funds), RPC 8.1(b) with R. l:20-3(g)(3)(failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that EMMANUEL N. ABONGWA is hereby censured; and it is further
ORDERED that EMMANUEL N. ABONGWA remain suspended from the practice of law pursuant to the Order of the Court filed November 4, 2016, and until further Order of the Court; and it is further
ORDERED that respondent continue to comply with Rule 1:20— 20 dealing with suspended attorneys; and it is further
*61ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.